RANDY ALEXROD, Petitioner,
v.
DR. JESS H. LONNER, BOOTH BARTOLOZZI BALDERSTON ORTHOPEDICS, PENNSYLVANIA HOSPITAL A/K/A & D/B/A AS FOLLOWS UNIVERSITY OF PENNSYLVANIA HEALTH SYSTEM AND UNIVERSITY OF PENNSYLVANIA HEALTH SYSTEMS AND DE PUY INC. A/K/A DE PUY ORTHOPAEDICS INC. A/K/A DU PUY, INC. A/K/A DU PUY ORTHOPAEDICS INC. A/K/A DE POY, INC. A/K/A DE POY ORTHOPAEDICS, INC., Respondents.
No. 442 EAL 2008.
Supreme Court of Pennsylvania, Eastern District.
January 7, 2009.

ORDER
PER CURIAM.
AND NOW, this 7th day of January 2009, the Petition for Allowance of Appeal is DENIED.